FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                             February 1, 2018
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
GERALD R. CARROLL, a/k/a Gabriel
Salim Baseer Bey,

      Petitioner - Appellant,

v.                                                            No. 17-1353
                                                     (D.C. No. 1:17-CV-02025-LTB)
JOE MOOREHEAD, Warden USP                                       (D. Colo.)
Colorado,

      Respondent - Appellee.
                      _________________________________

                              ORDER AND JUDGMENT
                         _________________________________

Before BRISCOE, HOLMES, and MATHESON, Circuit Judges.
                  _________________________________

       Gerald R. Carroll filed a 28 U.S.C. § 2241 application to challenge the legality of

his incarceration at the federal prison in Florence, Colorado on the ground that he is a

“Moorish American National” and not subject to federal jurisdiction under the “Act of

State doctrine” and the “Political Question Doctrine.” ROA at 4. The district court

denied his application, stating that “[c]ourts routinely reject as frivolous the argument

that an individual, being allegedly Moorish in ancestry, is somehow individually

sovereign and outside of federal jurisdiction.” Id. at 26 (citing cases). Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.
       Mr. Carroll lists three arguments in his appellate brief.1

       First, he argues the district court erred by failing to address whether he has met the

Article III standing requirement. Aplt. Br. at 3. But the issue in this proceeding is not

Mr. Carroll’s standing—the district court did not say that he lacked standing—it is

whether his application states a viable claim. And, of course, if Mr. Carroll lacks

standing, this matter would be dismissed for lack of jurisdiction. See Sause v. Bauer, 859
F.3d 1270, 1278 (10th Cir. 2017).

       Second, Mr. Carroll argues the district court erred by denying his request to

proceed in forma pauperis on appeal, in certifying that any appeal would not be taken in

good faith, and in not ordering the government to respond to his § 2241 application.

Aplt. Br. at 4-5. Because we agree with the district court’s ultimate disposition that Mr.

Carroll’s application should be dismissed as frivolous, we find the district court acted

within its discretion as to each of these alleged errors.

       Third, he argues the district court erred under “Article IV § 1 and Article VI,

Where Documents Presented Are Entitled to ‘Full Faith and Credit’ of the United States.

And a Republican Form of Government.” Aplt. Br. at 5. Mr. Carroll then refers to

documentation of his “Moorish American National Status.” Id. The referenced

documents appear in the record, and there is no indication the district court failed to

consider them. He next argues the district court denied him the right to challenge his



       1
         Because Mr. Carroll is pro se, we liberally construe his filings but do not act
as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).

                                               2
detention in violation of due process. Id. at 5-6. But the district court did not deny him

the right to challenge his detention; it determined that his challenge is frivolous.

       To the extent Mr. Carroll’s arguments challenge the dismissal of his claim that the

United States lacks jurisdiction to incarcerate him because he is a Moorish American

National, as noted above, we agree with the district court that his claim is frivolous.

Courts uniformly have so held. See, e.g., Bey v. State, 847 F.3d 559, 561 (7th Cir. 2017)

(declaring argument “that as a result of eighteenth-century treaties the United States has

no jurisdiction over its Moorish inhabitants” is “without any basis in fact”); United States

v. Burris, 231 Fed. Appx. 281, 282 (4th Cir. 2007) (unpublished) (describing the

defendants claim that “the court lacked jurisdiction because of his status as a Moorish

American National” as “patently frivolous”); United States v. Heggins, 240 F. Supp. 3d
399, 404 (W.D.N.C. 2017) (stating “[c]ourts . . . have repeatedly rejected similar

[Moorish American National] arguments as baseless and frivolous”); Moose v. Krueger,

2016 WL 7391513 at *3 (C.D. Ill. Dec. 21, 2016) (rejecting for the fifth time as

“meritless” the claim that the government, including the federal court, lacks jurisdiction

because the petitioner is a Moorish American National sovereign citizen). Mr. Carroll

offers no pertinent authority to the contrary.




                                                 3
      We affirm the judgment of the district court. Because Mr. Carroll has not

advanced a “reasoned, nonfrivolous argument” on appeal, see Lister v. Dep’t of the

Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005), we deny his request to proceed in

forma pauperis.


                                          Entered for the Court


                                          Scott M. Matheson, Jr.
                                          Circuit Judge




                                         4